t c memo united_states tax_court debra susan dickerson petitioner v commissioner of internal revenue respondent docket no filed date debra susan dickerson pro_se charles pillitteri for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure - - after concessions by the parties ’ the issues remaining for decision are as follows whether petitioner may exclude from gross_income under sec_104 proceeds from the settlement of a lawsuit that she received in the year in issue we hold that she may not whether petitioner is entitled to an earned_income_credit for amanda roland we hold that she is not findings_of_fact virtually all of the facts have been stipulated and they are so found petitioner resided in mobile alabama at the time that her petition was filed with the court a receipt of settlement proceeds from the lawsuit prior to the year in issue petitioner purchased various insurance policies from liberty national life_insurance co and torchmark corp collectively liberty life petitioner purchased these policies in order to provide comprehensive health care coverage the policies included individual medical expense policies hospital accident policies hospital confinement and ' at trial petitioner conceded that she failed to report wages in the amount of dollar_figure and interest_income in the amount of dollar_figure and respondent conceded inter alia that petitioner is entitled to a dependency_exemption for amanda roland see infra note regarding respondent’s additional concession unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure surgical policies hospital intensive care policies and accident policies petitioner ultimately determined that the insurance policies that she had purchased did not provide the coverage that had been represented accordingly petitioner decided to seek legal redress in date petitioner retained the law firm of olen mcglothren p c the olen law firm to represent her in prosecuting her claims against liberty life pursuant to the retainer agreement petitioner agreed to pay attorney’s fees equal to percent of whatever money was eventually recovered whether by trial or settlement petitioner also agreed to pay court costs and related legal expenses from such money thereafter in the olen law firm filed a complaint on petitioner’s behalf in the circuit_court of mobile county alabama against liberty life later in date an amended complaint was filed the amended complaint focused on the various insurance policies that petitioner had purchased from liberty life the amended complaint alleged that these insurance policies contained restrictive payment provisions limiting the amount of petitioner’s recovery to benefits available under only one of the policies such that the other policies were duplicative and worthless q4e- the amended complaint included causes of action the first cause of action alleged that the representations made by liberty life with respect to the insurance policies were made intentionally recklessly or negligently with the intent that petitioner would rely on such representations the first cause of action also alleged that these representations were part of a pattern and practice encouraged and sanctioned by liberty life finally the first cause of action alleged summarily that petitioner had suffered mental anguish under the first cause of action petitioner sought recovery_of an unspecified sum for actual damages general damages punitive_damages and such other damages as authorized by alabama law petitioner did not allege how such damages should be allocated among either the types of damages sought or the claims made in the first cause of action the second cause of action alleged that liberty life wrongfully concealed and suppressed from petitioner the true nature of the insurance policies in that liberty life never revealed to petitioner the fact that coverage for payment of benefits was limited to only one policy of inssurance the second cause of action further alleged that liberty life wrongfully concealed and suppressed from petitioner the true nature of the pattern and practice in which liberty life was engaged - - under the second cause of action petitioner sought recovery_of an unspecified sum for actual damages general damages punitive_damages and such other damages as authorized by alabama law petitioner did not allege how such damages should be allocated among the types of damages sought the third cause of action alleged that liberty life was guilty of conversion by taking various premium payments that were made by petitioner as a result of the representations or concealment and suppression practiced by liberty life under this cause of action petitioner sought recovery_of an unspecified sum for actual damages general damages punitive_damages and such other damages as authorized by alabama law petitioner did not allege how such damages should be allocated among the types of damages sought the fourth cause of action alleged that liberty life was guilty of a breach of fiduciary duty to petitioner by virtue of committing the acts described in the amended complaint under this cause of action petitioner sought recovery_of an unspecified sum for actual damages general damages punitive_damages and such other damages as authorized by alabama law petitioner did not allege how such damages should be allocated among the types of damages sought in date petitioner settled her action against liberty life for dollar_figure the settlement was memorialized by a release which petitioner signed the release did not allocate the dollar_figure recovery among the four causes of action nor did it allocate such recovery between compensatory and punitive_damages however in the release petitioner acknowledged that the payment represented settlement of her claims for both compensatory and punitive_damages further the release indicated that a primary motivation and consideration on the part of liberty life in agreeing to settle the case was to eliminate the claims made by petitioner for punitive_damages pursuant to the terms of the retainer agreement with the olen law firm petitioner received dollar_figure from the settlement of her lawsuit ie dollar_figure less attorney’s fees of dollar_figure and court costs and related legal expenses of dollar_figure petitioner did not include in income on her income_tax return form 1040a any portion of the dollar_figure recovery received from liberty life nor did she deduct thereon any portion of the attorney’s fees and court costs and related legal expenses that were paid from such recovery in the notice_of_deficiency respondent determined that petitioner was not entitled to exclude from gross_income under sec_104 any portion of the dollar_figure recovery received from liberty life respondent also determined that petitioner must include the entire recovery in income and then deduct the portion used to satisfy attorney’s fees and court costs and related legal expenses b earned_income_credit in petitioner lived with jeffery s roland mr roland although petitioner and mr roland were not married they lived together as common-law husband and wife mr roland’s younger sister amanda roland amanda lived with petitioner and mr roland for a portion of the year at the time amanda was years old petitioner filed a joint_return for with mr roland on that return petitioner and mr roland claimed both a dependency_exemption for and an earned_income_credit with respect to amanda who was described as their foster_child at trial respondent conceded that the portion of the dollar_figure recovery that was used to pay attorney’s fees and court costs and related legal expenses does not constitute gross_income see 210_f3d_1346 cir affg per curiam tcmemo_1998_248 in davis the court_of_appeals for the eleventh circuit followed the court_of_appeals for the fifth circuit and held that under alabama law amounts paid to an attorney subject_to a contingency fee arrangement are excludable from gross_income see 263_f2d_119 cir affg in part and revg in part 28_tc_947 although we do not share this view see 114_tc_399 under the so-called golsen_rule we follow the law of the circuit to which a case is appealable see 54_tc_742 affd 445_f2d_985 cir consistent with respondent’s concession petitioner is not entitled to deduct the portion of the recovery that was used to pay attorney’s fees and court costs and related legal expenses - - opinion it inclusion v exclusion of petitioner’s settlement proceeds except as otherwise provided gross_income includes income derived from all sources see sec_61 348_us_426 sec_61 is to be broadly construed in contrast statutory exclusions from income are narrowly construed see 515_us_323 504_us_229 100_tc_124 affd per curiam without published opinion 25_f3d_1048 cir one statutory exclusion appears in sec_104 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the relevant regulation sec_1 l c income_tax regs provides in pertinent part as follows the small_business job protection act of publaw_104_188 sec a 110_stat_1755 amended sec_104 to narrow the exclusion for personal injury damages received pursuant to a judgment or a settlement after date for taxable years ending after such date as such under the amendment personal_injury_or_sickness must be physical in nature moreover the amendment explicitly excepts punitive_damages from the exclusion provided by sec_104 the amendment however does not apply to the year before us and therefore has no bearing on the instant case --- - c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus damages may be excluded from gross_income if a two- prong test is satisfied the taxpayer must show the underlying cause of action giving rise to the recovery is based on tort or tort type rights and damages were received on account of personal_injury_or_sickness see commissioner v schleier supra pincite 48_f3d_894 cir 105_tc_396 affd 121_f3d_393 cir these two independent requirements must both be satisfied in order for the exclusion under sec_104 to apply furthermore the schleier test has been divided into its disparate elements by some courts thus the taxpayer must show there was an underlying claim sounding in tort the claim in 515_us_323 the supreme court distinguished the recovery that a taxpayer receives as a result of an automobile accident from the recovery that a taxpayer receives as a result of age discrimination under the age discrimination in employment act of adea publaw_90_202 81_stat_602 whereas both individuals may suffer emotional harm as a result of a defendant's wrongdoing only the accident victim's recovery can be considered as received on account of personal injury because the adea does not provide recovery for personal injury therefore the recovery received by the adea claimant is not on account of personal injury -- - existed at the time of settlement the claim encompassed personal injuries and the agreement was executed in lieu of the prosecution of the tort claim and on account of the personal injury rendering it a settlement rather than a mere severance agreement see 207_f3d_322 cir if a settlement is attributable to claims based on tort or tort type rights as well as other rights the taxpayer must establish which portion of the settlement is attributable to damages received based on tort or tort type rights similarly if the settlement may be attributable to damages received for personal injuries or sickness as well as other harm the taxpayer must establish which portion of the settlement is attributable to damages received for personal injuries or sickness see whitehead v commissioner tcmemo_1980_508 when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 see united_states v burke supra 866_f2d_709 cir affg 89_tc_632 102_tc_116 affd in part revd in part on another issue 70_f3d_34 cir determination of the nature of the claim is factual see bagley v commissioner supra 98_tc_1 t he critical guestion is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite if the settlement agreement does not expressly state the purpose for which payment was made the most important factor is the intent of the payor see 349_f2d_610 cir affg tcmemo_1964_33 robinson v commissioner supra stocks v commissioner supra pincite laguaite v commissioner tcmemo_2000_103 a the amended complaint the crucial question is whether the net amount ie the dollar_figure settlement payment was received on account of personal_injury_or_sickness when a payment is received pursuant to a settlement agreement from which we cannot clearly discern why the payment was made the underlying complaint is normally examined as an indicator of the payor’s intent see robinson v commissioner supra logic dictates that defendants will ordinarily determine their liability by taking into account the allegations made in the complaint see 87_tc_1294 affd 848_f2d_81 cir 80_tc_1104 accordingly the payor’s intent may be discerned from the allegations made in the complaint petitioner’s settlement agreement with liberty life does not state what the dollar_figure amount was paid to settle as the settlement agreement does not specifically state why the settlement proceeds were paid we must look at surrounding facts including the underlying amended complaint to decide the intent of liberty life in entering into the settlement a careful examination of the amended complaint demonstrates that the relief requested was not solely for personal_injury_or_sickness thus the amended complaint included four counts which asserted claims for detrimental reliance concealment and suppression conversion and beach of fiduciary duty the damages sought for each cause of action were identical in that petitioner sought recovery_of an unspecified sum for actual damages general damages punitive_damages and such other damages as authorized by alabama law the amended complaint contained no particularized allegations regarding personal_injury_or_sickness arising from liberty life’s conduct in fact the only allegation of any type of personal injury is found in the first cause of action regarding detrimental reliance and that allegation which is both conclusory and fleeting reads in its entirety as follows further the plaintiff has suffered mental anguish and will so suffer in the future we observe at this point that the mere mention of emotional harm in a complaint does not by itself serve to exclude the recovery from gross_income under sec_104 clearly - - such an approach would improperly expand the scope of sec_104 because language regarding emotional harm could easily be included in every complaint as standard boilerplate see kightlinger v commissioner tcmemo_1998_357 what is more the mere fact that a taxpayer suffers personal injury from a defendant's conduct is insufficient to satisfy the on account of personal_injury_or_sickness test commissioner v schleier supra pincite only recovery that is attributable to such personal injury is excludable from gross_income furthermore the relief requested by petitioner in the amended complaint included a claim for punitive_damages in the seminal case of 519_us_79 it was settled that punitive_damages generally are not intended to compensate on account of personal_injury_or_sickness rather punitive_damages are intended solely to levy private fines to punish reprehensible conduct and deter its future occurrence see o’gilvie v united_states supra pincite thus based on the amended complaint we cannot find that liberty life intended to pay petitioner on account of personal injury to any discernible extent b the release where as here the settlement agreement does not expressly state the purpose for which the payment was made the most important factor is the payor’s intent see knuckles v commissioner supra pincite the evidence does not demonstrate that liberty life specifically intended to compensate petitioner on account of personal_injury_or_sickness for instance the record is silent as to whether the negotiations leading to the settlement agreement involved any discussion regarding personal injuries that petitioner may have suffered indeed there is nothing in the record to suggest that liberty life was aware of any personal injury that petitioner may have suffered in this regard and as previously stated the amended complaint makes no mention of personal injuries or sickness other than the tangential reference to mental anguish in the first cause of action the settlement agreement is embodied in the form of a standardized release of which a primary motivation and consideration on the part of liberty life in payment of the settlement amount is to eliminate the punitive damage claims a standardized release may be indicative that the payment was not made on account of personal injuries see laguaite v commissioner supra gajda v commissioner tcmemo_1997_345 affd 158_f3d_802 cir moreover as previously stated punitive_damages ordinarily are not received on account of personal injuries or sickness and are therefore includable in gross_income see o’gilvie v commissioner supra when a settlement resolves a number of claims and does not -- - allocate proceeds to specific claims and there is no evidence that a specific claim was meant to be singled out we consider the entire amount taxable see morabito v commissioner tcmemo_1997_315 in 515_us_323 the supreme court cautioned that there must be a direct link between the personal injury and the recovery_of damages for the exclusion in sec_104 to apply in the present case petitioner has not shown that her claim for mental anguish prompted to any discernible extent the settlement proceeds that she received in agreeing to settle petitioner’s civil_action liberty life appears to have been highly motivated by the possibility of an award of punitive_damages significantly the release did not specifically allocate any amount as compensation_for personal_injury_or_sickness further petitioner has not adduced any facts upon which she would rely to prove such an allocation under these circumstances we are unable to find that a specific_portion of the settlement was intended to satisfy any potential claim for mental anguish that petitioner might have had see eg 224_f3d_30 cir as a result the entire payment is presumptively includable in gross_income see tagqgi v united_states 35_f3d_93 2d cir in conclusion petitioner’s amended complaint and the -- - release do not demonstrate that any discernible portion of the settlement proceeds was paid on account of personal_injury_or_sickness petitioner has therefore failed to satisfy the second prong of the schleier test as a result no portion of the settlement proceeds may be excluded from gross_income under sec_104 because the record does not show that any discernible portion of petitioner’s recovery was attributable to personal_injury_or_sickness we need not decide whether the underlying civil lawsuit was based on tort or tort type rights il barned income credit for the year in issue petitioner claimed an earned_income_credit based on amanda qualifying as a foster_child sec_32 defines a qualifying_child in terms of a number of tests that must be satisfied among these tests is the so-called relationship_test see sec_32 a i b as relevant herein an individual satisfies the relationship_test if he or she is an eligible_foster_child of the taxpayer see sec_32 c b iii in turn sec_32 b i111 defines eligible_foster_child to mean an individual who the taxpayer cares for as the taxpayer's own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer's entire taxable_year in the present case we need not decide whether petitioner cared for amanda as her own child because the record is clear that amanda did not have the same principal_place_of_abode as petitioner for petitioner's entire taxable_year petitioner is therefore not entitled to an earned_income_credit we therefore hold for respondent on this issue conclusion in order to give effect to our disposition of the disputed issues as well as the parties’ concessions see supra note sec_1 and decision will be entered under rule
